DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Claims 7 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 May 2022.
(It should be noted that the applicant has designated Claims 1-5 as being directed to the elected Species in the response received 16 May 2022.  However, the features of Claims 6, 8, and 9 also appear to be directed to the elected Species.  As such, Claims 6, 8, and 9 are not withdrawn from consideration.)

Applicant’s election without traverse of Species I, corresponding to Figures 1, 2, and 4 and originally filed Claims 1-5, in the reply filed on 16 May 2022 is acknowledged.
(It should be noted that Claim 4, designated by the applicant as being directed to the elected Species I and Figures 1, 2, and 4 is broadly interpreted as corresponding to arbitrary “groups” of pixels as shown in Figure 1 of the originally filed disclosure.  Claim 4 appears to be readable on at least one non-elected Species, such as the Species corresponding to Figure 9 for example.  Only the elected Species is being examined herein by the examiner.)  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (hereinafter “Kwak” US 2010 / 0328367).
(It should be noted that the Kwak et al. reference was submitted by the applicant via Information Disclosure Statement on 20 August 2021).

As pertaining to Claim 1, Kwak discloses (see Fig. 7 and Figs. 11B and 11C) a display apparatus (see Page 1, Para. [0003]) comprising:
a light emitting element group (see (455’) in Fig. 11B corresponding to a pixel (P11) in Fig. 7) among a plurality of light emitting element groups (see (P11) through (Pmn) in Fig. 7) of a panel of the display apparatus, the light emitting element group (455’) comprising a plurality of light emitting elements (see (R), (G), and (B) in Fig. 11B), the plurality of light emitting elements (R, G, B) comprising a first light emitting element (R) and a second light emitting element (G; see Page 6, Para. [0090]-[0092]);
a pixel circuit (see (M11, M15, Cst) in Fig. 11B corresponding to each (P11) in Fig. 7) among a plurality of pixel circuits (see (P11) through (Pmn) in Fig. 7) of the display apparatus, the pixel circuit (M11, M15, Cst) connected to the light emitting element group (455’) to supply an image signal (see (Data)) to the plurality of light emitting elements (see (R, G, B); and see Page 10, Para. [0136]-[0140]); and
a voltage control circuit (500) configured to sequentially supply a reference voltage (see (Vss_R, Vss_G, Vss_B) in Figs. 11B and 11C) to the first light emitting element (R) at a first timing (see Fig. 11C) corresponding to a first subfield of time (i.e., a first subframe of time) of a plurality of subfields of time (i.e., a first subframe, a second subframe, and a third subframe) of a field of time (i.e., a frame), during which the plurality of pixel circuits (see (P11) through (Pmn) in Fig. 7) receive the image signal (Data) for each of the plurality of subfields of time (i.e., the first subframe, the second subframe, and the third subframe) and the voltage control circuit (500) supplies the reference voltage (again, see (Vss_R, Vss_G, Vss_B)) to the plurality of light emitting element groups (again, see (455’) in Fig. 11B and (P11) through (Pmn) in Fig. 7) during each of the plurality of subfields of time (i.e., the first subframe, the second subframe, and the third subframe), and to the second light emitting element (G) at a second timing (again, see Fig. 11C) corresponding to a second subfield of time (i.e., the second subframe) of the field of time (i.e., the frame),
wherein the first light emitting element (R) is controlled to emit first light (i.e., red) corresponding to the image signal (Data) at the first timing (see Fig. 11C) based on the reference voltage (see (Vss_R)) and the second light emitting element (G) is controlled to emit second light (i.e., green) corresponding to the image signal (Data) at the second timing (again, see Fig. 11C) based on the reference voltage (see (Vss_G); and see Page 10 through Page 11, Para. [0141]-[0151]).

As pertaining to Claim 2, Kwak discloses (see Fig. 7 and Figs. 11B and 11C) that the voltage control circuit (500) is configured to selectively supply the reference voltage (again, see (Vss_R, Vss_G, Vss_B)) to the plurality of light emitting elements (R, G, B) based on the image signal (see (Data); and again, see at least Page 10 through Page 11, Para. [0141]-[0151]).

As pertaining to Claim 3, Kwak discloses (see Fig. 7 and Figs. 11B and 11C) that the voltage control circuit (500) is configured to simultaneously transmit the reference voltage (again, see (Vss_R, Vss_G, Vss_B)) to the plurality of light emitting element groups (see (P11) through (Pmn) in Fig. 7; and see Fig. 11C with at least Page 10 through Page 11, Para. [0141]-[0151]).

As pertaining to Claim 4, Kwak discloses (see Fig. 7 and Figs. 11B and 11C) that the light emitting element group (see (455’) in Fig. 11B corresponding to a pixel (P11) in Fig. 7) comprises a first light emitting element group (see any first arbitrary combination of pixels (P11) through (Pmn) in Fig. 7) comprising a plurality of red light emitting elements (R), and
wherein the plurality of light emitting element groups (see (P11) through (Pmn) in Fig. 7) comprises the first light emitting element group (i.e., the first arbitrary combination of pixels (P11) through (Pmn) in Fig. 7), a second light emitting element group (see any second arbitrary combination of pixels (P11) through (Pmn) in Fig. 7) comprising a plurality of green light emitting elements (G), and a third light emitting element group (see any third arbitrary combination of pixels (P11) through (Pmn) in Fig. 7) comprising a plurality of blue light emitting elements (B; again, see Page 6, Para. [0090]-[0092]; and see Page 10, Para. [0136]-[0140]).

As pertaining to Claim 5, Kwak discloses (see Fig. 7 and Figs. 11B and 11C) that the plurality of light emitting elements (R, G, B) is connected in parallel between the pixel circuit (see (M11, M15, Cst) in Fig. 11B corresponding to each (P11) in Fig. 7) and the voltage control circuit (500; see Fig. 11B; and again, see Page 10, Para. [0136]-[0140]).

As pertaining to Claim 6, Kwak discloses (see Fig. 7 and Figs. 11B and 11C) that each of the plurality of light emitting elements (R, G, B) is a light emitting diode in which an anode is connected to the pixel circuit (see (M11, M15, Cst) in Fig. 11B corresponding to each (P11) in Fig. 7) and a cathode is connected to the voltage control circuit (500), and 
wherein the reference voltage (again, see (Vss_R, Vss_G, Vss_B)) is a ground voltage (i.e., a low voltage; see Fig. 11C and again, see Page 10, Para. [0136]-[0140]; and see Page 10 through Page 11, Para. [0141]-[0151]).

As pertaining to Claim 8, Kwak discloses (see Fig. 7 and Figs. 11B and 11C) that the plurality of light emitting elements (R, G, B) comprises at least one of each of a red light emitting element (R), a green light emitting element (G), and a blue light emitting element (B; again, see Page 10, Para. [0136]-[0140]).

As pertaining to Claim 9, Kwak discloses (see Fig. 7 and Figs. 11B and 11C) that the panel in which light emitting elements (R, G, B) of the plurality of light emitting element groups (see (P11) through (Pmn) in Fig. 7) are arranged in a plurality of rows and a plurality of columns (see Fig. 7),
wherein the plurality of light emitting elements (R, G, B) of the light emitting element group (see (P11) through (Pmn) in Fig. 7) is arranged in a same column among the plurality of columns (again, see Page 6, Para. [0090]-[0092] and Page 10, Para. [0136]-[0140]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622